         Case 1:21-mj-00355-ZMF Document 15 Filed 04/16/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA            :
                                    :
v.                                  :            Case No. 21-MJ-355
                                    :
CHRISTOPHER JOSEPH QUAGLIN, :
Defendant.                          :
_____________________________________


                  ORDER DELAYING DEFENDANT’S TRANSPORT TO
                          THE DISTRICT OF COLUMBIA

        Upon defendant’s oral motion, and without any opposition from the government, it is

 hereby ORDERED that defendant’s transport from New Jersey to the District of Columbia is

 to be delayed in order to more readily facilitate defendant’s consultation with counsel since

 defendant’s necessary participation in court proceedings may be accomplished remotely. The

 United States Marshals Service is directed not to transport defendant to the District of

 Columbia until further Order of this Court.




       DATE: April 16, 2021




                                               BERYL A. HOWELL
                                               CHIEF JUDGE, UNITED STATES DISTRICT
                                               COURT FOR THE DISTRICT OF COLUMBIA
